Citation Nr: 1740106	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-57 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served as a member of the United States Army, with active duty service from February 1966 through December 1969.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a July 2014 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Portland, Oregon (hereinafter Agency of Original Jurisdiction ("AOJ")).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND


Although the Board regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits. 

First, the Board observes the AOJ has not met its burden to assist the Veteran in obtaining outstanding medical records relevant to his claim.  In an October 2012 letter, the Veteran reports that he has received treatment at the Portland VA Medical Center ("VAMC") since 2006.  Despite clearly identifying the medical facility and dates of treatment, the AOJ has only obtained and uploaded medical records from the Portland VAMC dated from August 2013 and later. 

The Board additionally observes that the October 2016 Statement of the Case ("SOC") references earlier records from the Portland VAMC which are not presently associated with the Veteran's claims file.  Specifically, in the October 2016 SOC, the AOJ reports there was an electronic review of medical records from Portland VAMC, dated June 16, 2010 to August 19, 2016.  However, a review of the Veteran's electronic file, including the Virtual VA record, does not contain these identified records.  The earliest date of treatment in the Veteran's Virtual VA folder is a January 2011 examination.  

As such, a remand is required to obtain the Veteran's medical records from the Portland VAMC, dated from 2006 through the present, and to upload these records into the Veteran's electronic claims file.  VA is required to make reasonable efforts to obtain all relevant records, including private records or state government records, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Therefore, a remand is required to obtain these treatment records, as they are relevant to the Veteran's claims and were properly identified by the Veteran. 

The Board observes that these records are particularly probative to the Veteran's claim.  A review of the available treatment records from the Salt Lake City VAMC suggests the Veteran may have sustained an intervening back injury since his separation from active duty service.  Specifically, during a June 2005 physical examination, the Veteran reported he had retired two years ago following a back injury.  See Salt Lake City VAMC Records.  The Veteran additionally noted that his back injury was corrected by a chiropractor in during the prior two years.  In light of these lay statements, the Board finds the AOJ should additional request the Veteran to identify the name of his chiropractor, and any additional private physician, so that all outstanding and relevant medical records maybe obtained.  

Finally, the Board finds the AOJ should obtain a supplemental medical opinion from the August 2016 VA examiner regarding the etiology of the Veteran's low back disability.  Review of the Veteran's in-service medical records shows he sought treatment for complaints of a low back sprain in October 1969.  A physical examination of the Veteran revealed that his range of motion was decreased and there was evidence of back spasms throughout the lumbar spine area.  Based upon the Veteran's lay symptomatology and this clinical examination, the Veteran was diagnosed with a "mild" para-lumbar back strain.  Thereafter, the Veteran sought treatment for complaints of bilateral lower extremity pain, including complaints of radicular pain extending up and down his legs.  Based upon the Veteran's symptoms and a physical examination of the Veteran, he was diagnosed with a possible peroneal nerve irritation.  

The common peroneal nerve originates from the dorsal branches of the fourth and fifth lumbar vertebrae and travels down into the lower leg, branching off from the sciatic nerve, and continuing down through the knees.  See Dorland's Illustrated Medical Dictionary 1257 (32nd ed. 2012).  Following a review of the Veteran's medical records, the Board observes there is an October 2006 magnetic resonance imaging ("MRI") report which shows the Veteran to have a broad right sided paracentral/foraminal L4-L5 disc protrusion.  The clinician who interpreted this MRI report additionally notes this disc protrusion narrows the lateral recess and impinges the transiting right L5 nerve root, causing severe right foraminal stenosis.

Based on the Veteran's October 2006 MRI report, and identification of nerve impingement, the Board finds that the diagnosis of peroneal nerve irritation could have been a manifestation of the Veteran's prior in-service low back strain, which was treated just three months prior to this diagnosis for nerve irritation.  Because the Board is precluded from making its own medical determinations, and this evidence has not been previously addressed, the Board finds a remand is required to obtain an addendum medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, a remand is required in order to obtain an addendum medical opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, the AOJ should obtain the Veteran's medical records from the Portland VAMC, dated from 2006 through the present, as well as any other VA treatment facility identified by the Veteran.  The AOJ must then upload these electronic medical records into the Veteran's claims file.  

The AOJ should contact the Veteran if necessary for any clarification required to identify certain records.

2.  The AOJ should additionally contact the Veteran and request that he identify any outstanding private medical records, including records following his post-service back injury and chiropractic treatment.  The AOJ should ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any identified private medical records from.  The Veteran is also asked to provide the records himself if he has them in his possession.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3.  After the above development has been completed and all additional records have been associated with the claims file, the AOJ should obtain an addendum medical opinion from the August 2016 examiner.  If the August 2016 VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA examiner is an examination necessary.  

Access to the VBMS and Virtual VA claims file must be made available to the VA examiner for review.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.

Following a review of the entirety of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

(a)  Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the October 1969 diagnosis for irritation of the common peroneal nerve was a manifestation of the Veteran's July 1969 low back strain?

(b)  Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the October 1969 diagnosis for irritation of the common peroneal nerve was an early manifestation, or is otherwise related to, the Veteran's subsequent diagnosis for multi-level facet joint arthropathy of the lumbar spine? 

In rendering the above opinion, the examiner must consider and specifically address the following evidence:

(i) the Veteran's October 2006 MRI report showing a broad right sided paracentral/foraminal L4-L5 disc protrusion, causing a narrowing the lateral recess and impinges the transiting right L5 nerve root, causing severe right foraminal stenosis
    
The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



